DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-10, drawn to a process for remediating a well, classified in E21B 29/10.
II. Claim 12-14, drawn to a straddle joint, classified in E21B33/124.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. For example, the apparatus need not be used with a milling tool and can merely be used to isolate a portion of a formation e.g. a lost circulation zone in a wellbore.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification;    
(B) A separate status in the art even when classifiable together; 
(C) A different field of search: It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) e.g., searching different classes/subclasses or electronic resources, or employing different search queries. Examiner notes that a different field of search may exist even though inventions may be classified together; and/or
(D) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph/A.
In this case the invention are at least classified differently as indicated above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Berger on 9/29/22 a provisional election was made with traverse to prosecute the invention I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1 recites “the region of the restriction”, the examiner recommends reciting this as “a region of the restriction” or “at the restriction” or other appropriate grammatical variation. 
Claim 8 recites “thereby providing a degree of support against collapse of the rock”. The examiner recommends reciting this as “thereby supporting against collapse of the rock”.
Claim 9 recites “a port”, as depending from claim 7, it appears that this should read “the port”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makhmutov (RU-2386779-C1).

Regarding claim 1, Makhmutov teaches a process for remediating a well having a restriction caused by inward deformation of a well casing or liner (Fig 1, casing 1 with deformation 2 which reduced the casing ID), the process comprising:
a) passing down the well a milling tool (Fig 2, mill 7 is inserted into the well) and milling away casing or liner in the region of the restriction (Page 3, middle of page of translation, “Milling is performed, for example, by lowering the drill pipe 6 (see Fig. 3) of the cutter 7 on the drill string”) such that rock surrounding the casing or liner is exposed and such that the casing or liner is divided into an upper and a lower portion each having an open end (Fig 3, the casing 2 has an open upper and lower end; the inner bore is exposed to the surrounding rock/cement/clay as seen); 
b) passing down the well a straddle joint (Fig 4, fly string 9 is run into well); 
c) locating upper and lower ends of the straddle joint in the upper and lower portions of casing or liner (Fig 4, the fly string 9 is in the upper and lower ends of the now separated casing string 1 as seen).  

Regarding claim 3, Makhmutov further teaches wherein, between steps (a) and (b), a wash operation is performed to remove loose rock, cement and/or metal swarf (Page 3 of translation, towards the bottom, “Next, descent into the casing 1 of the tubing string (not shown in FIGS. 1.2, 3) quartz sand is washed out of the casing 1.” This occurs after milling but before string 9 is run).  

Regarding claim 4, Makhmutov further teaches including forming a seal between the straddle joint and the upper and lower casing portions (Fig 4, joint 9 is cemented into place resulting in a cement seal/plug with the upper and lower casing portions as seen).  

Regarding claim 5, Makhmutov further teaches wherein the straddle joint grips the interior surface of the upper and lower portions of casing or liner (Fig 4, joint 9 is cemented into place resulting in a cement seal/plug with the upper and lower casing portions as seen thus at least indirectly gripping the inner surface of the casing 1 with an additional material).  
Regarding claim 6, Makhmutov further teaches wherein the straddle joint is placed in axial compression (Page 4 of translation, “the mechanical dies 11 move along the cone (in figures 1, 2, 3 e shown) radially outwardly. Mechanical dies 11, reaching the inner walls of the casing 1, fix an additional flying column 9 on the inner wall of the casing 1.” In moving radially outward, the joint is placed in axial compression, see also Figure 4, where cement would similarly result on a radially inward force i.e. along the lateral axis).  
Regarding claim 7, Makhmutov further teaches wherein, after placement of the straddle joint, cement or other settable medium is injected outwardly through a port in the straddle joint (Page 4 of translation, towards the top, “through the drillable non-return valve, an additional flying string 9 is cemented along its entire length in the casing 1”).  
Regarding claim 8, Makhmutov further teaches wherein the cement or other settable medium enters and substantially fills a cavity adjacent the exterior of the straddle joint (Page 4 of translation, towards the top, “through the drillable non-return valve, an additional flying string 9 is cemented along its entire length in the casing 1”), thereby providing a degree of support against collapse of the rock (Page 4 of translation, in providing cement along the entire casing annulus, there would be additional support against collapse).  

Regarding claim 10, Makhmutov further teaches wherein, following injection of cement, the port is closed (Page 4 of translation, towards the top, “through the drillable non-return valve, an additional flying string 9 is cemented along its entire length in the casing 1” the use of a non-return valve suggests that the port would be closed as the fluid would be unable to return additionally the setting of cement would prevent flow through the port i.e. closing the port).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhmutov (RU-2386779-C1), in view of Official Notice.

Regarding claim 2, Makhumtov is silent on wherein, between steps (a) and (b), an under- reaming operation is performed to ream away rock and/or cement in a region between the upper and lower portions of liner or casing.  
The examiner takes Official Notices that it is known in the art to perform an under- reaming operation to ream away rock and/or cement in a region where a tubular patch is to be deployed (i.e. between the upper and lower portions of liner or casing in Makhumtov). The examiner additionally notes applicant’s express concession that the “design and operation [of a reaming tool] will be familiar to those skilled in this field” in Para 0039. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Makhumtov by performing an under- reaming operation to ream away rock and/or cement in a region where a tubular patch is to be deployed as is known in the art because it would ensure sufficient room to ensure that subsequent bonding and volume between the formation/substrate is had for the subsequent cementing step such as that taught by Makhumtov. 

Regarding claim 9, Makhumtov is silent on wherein, prior to injection of cement or other settable medium, wash fluid is circulated through a port in the straddle joint.  
	The examiner takes Official Notices that it is known in the art to circulate wash fluid prior to injection of cement or other settable medium using the same deployment pathway as the cement. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Makhumtov by circulating  wash fluid prior to injection of cement or other settable medium using the same deployment pathway as the cement as is known in the art because it would allow for removal of debris, potential contaminants, etc., which might otherwise result in poor setting for the wellbore cement.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AlShuraim (US 20200088002 A1) teaches a polymer patch system and method associated with a casing to be installed in a wellbore. 
Amri (US 20180187492 A1) teaches an under reamer is attached to the drill string upstring of the drill bit and is configured to widen a diameter of the high-loss circulation zone.
Emerson (US 20060016597 A1) teaches a patch for placement in a wellbore and associated methods. The patch has a longitudinal member and an anchor that is radially expanded to engage the wall of the borehole to secure the patch against axial and radial movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676